Citation Nr: 0603222	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  99-18 784	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the lumbosacral spine.

2.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for 
right ankle disability.

4.  Entitlement to an initial compensable evaluation for left 
ankle disability.

5.  Entitlement to disability benefits under the provisions 
of 38 U.S.C. § 1151 for right arm injury due to VA treatment.

6.  Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active military duty from February 1978 
to December 1983.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan 
(RO).  

The issue of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability was raised by the veteran in a July 2005 
statement.  Since this issue has not been developed for 
appellate review, it is referred to the RO for appropriate 
disposition.

The issue of entitlement to disability benefits under the 
provisions of 38 U.S.C. § 1151 for right arm injury due to VA 
treatment is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


FINDINGS OF FACT

1.  Prior to February 5, 2004, the medical evidence shows x-
ray evidence of degenerative joint disease of the lumbar 
spine.

2.  Beginning February 5, 2004, the medical evidence shows 
forward flexion of the lumbosacral spine greater than 30 
degrees but less than 60 degrees; x-ray evidence of arthritis 
of two or more minor joint groups, or of forward flexion of 
the lumbosacral spine of 30 degrees or less, or of favorable 
ankylosis of the entire thoracolumbar spine has not been 
shown.  

3.  There is no more than moderate bilateral pes planus.

4.  Prior to February 5, 2004, manifestations of the right 
ankle were varus deformity and normal range of motion, with 
x-ray evidence of degenerative changes and complaints of 
pain.

5.  The medical evidence of record shows x-ray evidence of 
degenerative changes and limitation of motion of the right 
ankle beginning February 5, 2004.

6.  Manifestations of the left ankle include subjective 
complaints of pain, without limitation of motion.

7.  A cervical spine disability is not related to the 
veteran's military service, or to any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for service-connected low back disability prior to 
February 5, 2004 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5242 (2005).

2.  The criteria for an evaluation of 20 percent for service-
connected low back disability have been met effective 
February 5, 2004.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for service-connected bilateral flatfoot have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2005).

4.  The criteria for an initial compensable evaluation for 
service-connected right ankle disability prior to February 5, 
2004 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

5.  The criteria for an evaluation of 10 percent for service-
connected right ankle disability effective February 5, 2004 
have been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2005).

6.  The criteria for an initial compensable evaluation for 
service-connected left ankle disability have not been met.  
38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2005).

7.  A cervical spine disability was not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Regulations implementing the VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues decided herein.  

In December 2000 the RO sent the veteran a letter, with a 
copy to his representative, in which he was informed of the 
requirements needed to establish entitlement to service 
connection for a cervical spine disability.  In May 2003, the 
RO sent the veteran a letter, with a copy to his 
representative, in which he was informed of the requirements 
needed to establish entitlement to service connection for a 
low back disability and establish entitlement to an increased 
rating for bilateral flatfoot and bilateral ankle disability.  
The May 2003 notification would also apply to the 
"downstream" issue of entitlement to an initial evaluation 
in excess of 10 percent for low back disability.  See 
VAOPGCPREC 8-03; 69 Fed. Reg. 25180 (2004).  

In accordance with the requirements of the VCAA, the 
previously noted letters, taken together, informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The May 2003 letter explained that VA would make reasonable 
efforts to help him get additional evidence provided he 
authorized VA to obtain the additional evidence and properly 
identified it.  Additional private medical evidence was 
subsequently received from the veteran.  There is no 
indication in the record that additional evidence relevant to 
any of the issues decided herein is available and not part of 
the claims folder.  Based on this record, the Board finds 
that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, the Board 
notes the multiple VA and private medical records on file, 
including a relevant VA examination in February 2004.  The 
Board concludes that all available evidence that is pertinent 
to the claims decided herein has been obtained and that there 
is sufficient medical evidence on file on which to make a 
decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2005).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Increased Rating Claims

Law And Regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2005).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2005).  Separate diagnostic codes identify the various 
disabilities.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, some 
of the issues on appeal are based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  The Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  

Low Back Disability

Specific Schedular Criteria

A rating decision in October 2004, granted service connection 
for a low back disorder, and a 10 percent disability rating 
was assigned, under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
effective October 2002.  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (Aug. 27, 2003).  

Under the provisions of Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Where, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  A 20 
percent evaluation is assigned when there is x-ray evidence 
of two or more major joints or two or more minor joint 
groups, with occasional incapacitating exacerbations.  These 
ratings will not be combined with ratings based on limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For the 
purpose of rating disability from arthritis, lumbar vertebrae 
are considered groups of minor joints, ratable on parity with 
major joints.  38 C.F.R. § 4.45(f) (2005).  

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242 beginning on 
September 26, 2003, a 50 percent evaluation is assigned for 
lumbosacral strain when there is unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242, Note (1).  For VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242, Note (2).  



Analysis

As noted above, in Fenderson, the Court discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

The medical evidence of record prior to September 26, 2003 
does not include many complaints or findings of low back 
disability.  In fact, the only significant finding is the x-
ray evidence of mild, 12 degree levoscoliosis and 
degenerative changes at L3-4 in November 1999.  Accordingly, 
as limitation of motion was not reported, a 10 percent 
evaluation, but no more, based on x-ray evidence of 
degenerative changes of the low back is warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With respect to the relevant rating criteria effective 
September 26, 2003, flexion of the veteran's thoracolumbar 
spine was to 45 degrees with pain on VA examination in 
February 2004.  Although it was noted in February 2004 that 
lateral flexion and rotation of the low back were limited by 
"body habitus," this comment was not noted with respect to 
limitation of low back flexion.  Consequently, an increased 
evaluation of 20 percent is warranted effective February 5, 
2004, based on the February 2004 examination findings of 
flexion greater than 30 degrees but not greater than 60 
degrees under the current rating criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242; see also 38 C.F.R. § 3.400 
(2005).  A rating in excess of 20 percent is not warranted 
because there is no evidence of forward flexion of the 
thoracolumbar spine of 30 degrees or less and no evidence of 
ankylosis of the thoracolumbar spine.  Id. 

Based on the evidence on file, the Board concludes that 
staged ratings are warranted as noted above for the veteran's 
service-connected low back disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Additionally, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  However, 
since there is no evidence of vertebral fracture, ankylosis, 
intervertebral disc syndrome, or low back strain, the Board 
finds that another rating code is not more appropriate.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 5293, 5295 
(2002); see also 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5237, 5243 (2005).

The VA examiner concluded on orthopedic evaluation in 
February 2004 that there was no functional limitation 
secondary to pain and found no objective evidence of 
incoordination, weakness, or fatigability.  Consequently, an 
increased rating is not warranted for service-connected low 
back disability under 38 C.F.R. §§ 4.40, 4.45 (2005).  See 
also Deluca v. Brown, 8 Vet. App. 202 (1995).

Bilateral Flatfoot

Specific Schedular Criteria

A noncompensable evaluation is assigned for mild flatfoot 
when symptoms are relieved by a built-up shoe or arch 
support.  A 10 percent rating, regardless of whether the 
condition is unilateral or bilateral, is assigned for 
moderate flatfoot, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendon 
achillis, and pain on manipulation and use of the feet.  A 20 
percent rating for unilateral flatfoot or a 30 percent rating 
for bilateral flatfoot requires a severe condition with 
objective evidence of marked deformity, such as pronation and 
abduction; pain on manipulation and use accentuated; 
indications of swelling on use; and characteristic 
callosities.  A 30 percent rating for unilateral flatfoot or 
a 50 percent rating for bilateral flatfoot requires a 
pronounced condition manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the "tendo achilles" on 
manipulation, not improved by orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.



Analysis

A 10 percent evaluation has been assigned for the veteran's 
service-connected bilateral flatfoot, also called pes planus, 
under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  To warrant an 
increased rating of 30 percent, there would need to be 
evidence of a severe condition with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indications of swelling on use, and characteristic 
callosities.  

X-rays of the feet in December 1998 showed moderate pes 
planus.  A private medical report in November 2002 from A.R. 
Jeynes, D.P.M., includes an impression of a severe talipes 
valgus deformity.  A report from another private podiatrist, 
D. Swiriduk, D.P.M., in November 2002 includes a diagnosis of 
bilateral pes planus.  Although the veteran complained on VA 
examination in February 2004 of pain and stiffness in his 
feet, and said that he used arch supports and special shoes, 
he had a normal gait without tenderness or deformity.  X-rays 
of the feet showed mild arthritis.  The diagnosis was of 
moderate flatfoot with mild arthritis of the left first 
metatarsal.  Because the medical evidence, especially the 
most recent examination in February 2004, shows no more than 
moderate flatfoot, with no mention of swelling or 
callosities, an evaluation in excess of 10 percent is not 
warranted.

Pes planus does not involve limitation of motion, so the 
application of DeLuca is not warranted.  Moreover, the 
medical evidence shows that the veteran does not experience 
functional loss due to his pes planus; there was is no 
evidence on examination in February 2004 of weakness, 
fatigability, lack of coordination, or pain on motion of the 
feet.  See 38 C.F.R. §§ 4.40, 4.45.

Right And Left Ankle

Specific Schedular Criteria

Under the criteria found at 38 C.F.R. § 4.71a, Diagnostic 
Code 5271, a 10 percent evaluation is assigned for moderate 
limitation of motion of the ankle, and a 20 percent 
evaluation is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

As set forth at 38 C.F.R. § 4.71, Plate II (2005), the normal 
range of motion of the ankle is from 0 to 20 degrees of 
dorsiflexion, and from 0 to 45 degrees of plantar flexion.  

Analysis

The veteran is seeking a compensable rating for both of his 
service-connected ankle disabilities, which are each 
currently assigned noncompensable evaluations under the 
provisions of Diagnostic Code 5271.  To warrant a compensable 
evaluation, evidence of moderate limitation of motion of the 
ankle must be shown by the medical evidence of record.  

A VA examination in March 1999, found pes planus and 
degenerative changes of the right ankle, with complaints of 
pain.  The examiner reported that the veteran was 
significantly limited with respect to walking or heavy work.  
An addendum to this examination was provided in May 1999, 
that stated that the veteran's ankles had normal range of 
motion.  As there is no evidence of loss of motion of the 
left ankle, an initial compensable evaluation is not 
warranted for the left ankle.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  Additionally, although the x-ray 
evidence shows degenerative changes in the right ankle, 
limitation of motion has not been shown and therefore, an 
initial compensable evaluation for the veteran's right ankle 
is also not warranted.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5271.  

On examination in February 2004, reported motion of the right 
ankle of 10 degrees of extension, 15 degrees of flexion, 
inversion 10 degrees, and eversion 5 degrees.  The diagnoses 
included normal ankles, with minor arthritic changes in the 
right ankle.  

As there is no evidence of loss of motion of the left ankle, 
a compensable evaluation is not warranted for the left ankle.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5271.  However, the 
evidence of record in February 2004, shows x-ray evidence of 
arthritis and limitation of motion in the right ankle.  
Accordingly, a 10 percent evaluation is warranted under 
Diagnostic Code 5003-5271, effective the date of the 
examination, February 5, 2004.  See 38 C.F.R. § 3.400.  
However, as the diagnosis was "normal ankles" and marked 
limitation of motion of the right ankle has not been shown, a 
rating in excess of 10 percent is not for assignment. 

Based on the evidence on file, the Board concludes that 
staged ratings are warranted as noted above for the veteran's 
service-connected right ankle disability.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Although limitation of motion of the right ankle was 
reported, it was noted that motion was without pain.  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).  Additionally, it 
was concluded after evaluation in February 2004 that there 
was no incoordination, weakness, or fatigability.  
Additionally, muscle strength in the lower extremities was 
5/5.  See 38 C.F.R. §§ 4.40, 4.45.

Reasonable Doubt

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims for the above 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection Claim 

Law And Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Service connection may be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).


In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Analysis

The veteran's service medical records reveal that he was 
taken to an emergency room with a concussion and injuries to 
his neck, right arm, and left leg when he was hit by the 
tailgate of a dump truck in September 1981.  On examination, 
cranial nerves were intact and motor strength and sensation 
were good.  X-rays of the skull in September 1981 were 
normal.  The veteran was released later the same day in 
stable condition.  There were no subsequent complaints or 
findings in service, including on discharge medical history 
and examination reports in September 1983.  

The only post-service reference to a cervical spine problem 
was in July 1999, when the veteran complained of bilateral 
posterior neck pain with crepitation for one year; it was 
noted that there was no history of neck trauma.  The 
assessment was rule out degenerative joint disease of the 
cervical spine.  

The veteran contends that he incurred a cervical spine 
disorder due to the injury in service in 1981.  The veteran 
is competent to establish the occurrence of an injury; 
indeed, in this case his service medical records show such an 
injury.  However, the veteran's statements are not competent 
evidence to establish the etiology of his current cervical 
spine complaints.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because he is not a 
physician, the veteran is not competent to make a 
determination that his current complaints are the result of 
any injury over two decades ago.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current cervical spine 
complaints to service or to any incident of service, despite 
his assertions that such a causal relationship exists.  This 
lack of cognizable evidence is particularly dispositive as 
the first medical evidence of record for treatment for 
symptomatology of this disorder is more than 15 years after 
his period of service had ended.  See cf. Mense v. Derwinski, 
1 Vet. App. 354 (1991).  As there is no evidence which 
provides the required nexus between military service and the 
current cervical spine complaints of pain, service connection 
for a cervical spine disorder is not warranted.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Finally, in reaching the above decision, the Board has 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

An initial rating in excess of 10 percent is denied for 
service-connected low back disability prior to February 5, 
2004.

A rating of 20 percent is granted for service-connected low 
back disability effective February 5, 2004, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

A rating in excess of 10 percent is denied for service-
connected bilateral flatfoot.

An initial compensable rating is denied for service-connected 
right ankle disability prior to February 5, 2004.

A rating of 10 percent is granted for service-connected right 
ankle disability effective February 5, 2004, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

An initial compensable rating is denied for service-connected 
left ankle disability.

Service connection for cervical spine disability is denied.


REMAND

In general, benefits are warranted under the provisions of 38 
U.S.C.A. § 1151 when disability of the veteran was caused by VA 
hospital care or medical or surgical treatment and the proximate 
cause of the disability or death was carelessness, negligence, 
lack of proper skill, error in judgment or similar instance of 
fault on the part of VA or an event not reasonably foreseeable.  
Compensation will not be payable for the continuance or natural 
progress of disease or injuries or for the necessary consequences 
of medical or surgical treatment.

A review of the claims files reveals that the RO requested an 
opinion in June 2002 as to whether additional disability 
resulted as a result of VA treatment in March 1998.  The RO 
also requested that an opinion as to any additional 
disability found resulted through carelessness, negligence, 
lack of proper skill, error in judgment, or any circumstances 
that indicate fault on the part of VA or any unforeseen, 
untoward event.  A reply from a VA staff physician stated 
dated in June 2002, stated that the veteran's records had 
been reviewed.  The VA physician indicated that there was a 
note in the Computerized Patient Record System (CPRS) dated 
October 7, 1998, from the VA Chief of Neurosurgery, that 
states that "in his opinion, there is no association between 
the IV contrast injection performed at the VA Outpatient 
Clinic in Grand Rapids and his right anterior interosseous 
and median nerve syndrome that required exploration and 
external neurolysis on [October 27, 1998]."  The staff 
physician then concluded that the diagnosis was out of his 
area of expertise.  The opinion from the VA Chief of 
Neurosurgery dated in October 1998 is not of record.  

Based on the above, this case is being remanded for the 
following actions:  

1.  The veteran must be contacted at his 
most recent address of record and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care providers, 
including VA, who may possess additional 
records pertinent to this claim.  After 
obtaining any necessary authorization 
from the veteran for the release of his 
private medical records, the RO must 
obtain and associate with the file all 
records that are not currently on file.  
If the RO is unsuccessful in obtaining 
any records identified by the veteran, 
it must inform the veteran and his 
representative of this and provide them 
the opportunity to provide a copy of the 
outstanding medical records.

2.  The RO must obtain and associate 
with the claims file the October 7, 1998 
opinion from the VA Chief of 
Neurosurgery, referred to in the June 
2002 response to the VA opinion request.  

3.  Thereafter, the RO must arrange for 
review of the veteran's claims files by a 
VA physician with appropriate expertise 
to determine whether additional 
disability resulted as a result of VA 
treatment in March 1998, and if any 
additional disability found resulted 
through carelessness, negligence, lack of 
proper skill, error in judgment, or any 
circumstances that indicate fault on the 
part of VA or any unforeseen, untoward 
event.  The opinion should include 
supporting rationale and must be 
associated with the claims file.  If an 
opinion cannot be provided without resort 
to speculation, this must be noted by the 
physician.  The report prepared must be 
typed.

4.  After the above actions have been 
completed, the RO must readjudicate the 
veteran's claim for disability benefits under 
the provisions of 38 U.S.C.A. § 1151 due to 
VA treatment in March 1998, taking into 
consideration any and all evidence that has 
been added to the record since its last 
adjudicative action.  If the benefit sought 
on appeal remains denied, the veteran must be 
provided a Supplemental Statement of the 
Case.  The veteran and his representative 
must then be given an appropriate opportunity 
to respond.  Thereafter, the case must be 
returned to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


